 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KENNETH WILLIAMS,                                     Case No.: 17cv2475-CAB-NLS
12                                        Plaintiff,
                                                           ORDER REGARDING REPORT
13   v.                                                    AND RECOMMENDATION [Doc.
                                                           No. 21], OBJECTIONS TO REPORT
14   D. PARAMO, Warden,
                                                           [Doc. No. 22], MOTION FOR
15                                      Defendant.         SUMMARY JUDGMENT [Doc. No.
                                                           9], and MOTION TO DISMISS [Doc.
16
                                                           No. 10]
17
18            Plaintiff Kenneth Williams (“Plaintiff”), a state prisoner proceeding pro se and
19   informa pauperis, filed his Complaint in this case on December 8, 2017, alleging
20   Defendants R. Brown, E. Garza, A. Khan, and D. Paramo (“Defendants”) violated his
21   rights under 42 U.S.C. §1983. [Doc. No. 1.]           On May 21, 2018, Defendants filed a
22   motion for summary judgment for failure to exhaust administrative remedies [Doc. No. 9]
23   as well as a motion to dismiss Plaintiff’s complaint for failure to state a claim [Doc. No.
24   10]. Plaintiff filed an opposition on September 11, 2018. [Doc. No. 18.] No reply was
25   filed.
26            On January 29, 2019, Magistrate Judge Nita L. Stormes issued a Report and
27   Recommendation: (1) denying Defendants’ motion for summary judgment; and (2)
28   granting in part and denying in part Defendants’ motion to dismiss (the “Report”). [Doc.

                                                       1
                                                                                     17cv2475-CAB-NLS
 1   No. 21.] On February 12, 2019, Defendants filed objections to the Report, but only as to
 2   the motion for summary judgment. [Doc. No. 22.] Plaintiff has not filed a reply.1
 3   Having reviewed the matter de novo and for the reasons set forth below, the Court
 4   DECLINES TO ADOPT the Report, GRANTS the motion for summary judgment and
 5   DENIES AS MOOT the motion to dismiss.
 6                      REVIEW OF REPORT AND RECOMMENDATION
 7          The duties of the district court in connection with a report and recommendation of
 8   a magistrate judge are set forth in Federal Rules of Civil Procedure 72(b) and 28 U.S.C. §
 9   636(b). The district judge must “make a de novo determination of those portions of the
10   report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
11   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §
12   1997e(a)636(b). The district court need not review de novo those portions of a report and
13   recommendation to which neither party objects. See Wang v. Masaitis, 416 F.3d 992,
14   1000 n. 13 (9th Cir. 2005); U.S. v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003)
15   (en banc).
16                                            DISCUSSION
17          A. Motion for Summary Judgment.2
18          Defendants argue that Plaintiff failed to exhaust his administrative remedies
19   because he failed to take his grievance to the Third Level of review. [Doc. No. 9-1 at 12-
20   14.] Plaintiff argues that he did not fail to exhaust administrative remedies because his
21   Second-Level review was “granted” and therefore he was not required to reach the Third
22   Level of review. [Doc. No. 18 at 9.]
23          The Report sets forth the legal standard for exhaustion and the California
24   Department of Corrections’ administrative appeals process. [Doc. No. 21 at 7-8.] As the
25
26
27   1
      Plaintiff was given an extension of time until March 26, 2019 to file a reply. [Doc. No. 24.]
     2
      The Report accurately sets forth the Factual Background and Legal Standards for Motion for Summary
28   Judgment, and those sections of the Report are incorporated herein. [Doc. No. 21 at 3-7.]

                                                      2
                                                                                       17cv2475-CAB-NLS
 1   Report correctly noted, the Prison Litigation Reform Act (“PRLA”) requires that the
 2   prisoner exhaust “such administrative remedies as are available.” 28 U.S.C. § 1997e(a).
 3   And while the Report correctly sets forth that there “appears to be some variation in how
 4   the various courts within this district interpret what is ‘available’” [Doc. No. 21 at 9], in
 5   Brown v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005), the Ninth Circuit made clear that the
 6   “obligation to exhaust ‘available’ remedies persists as long as some remedy remains
 7   ‘available.’” In Plaintiff’s situation, while the Second Level review was “granted,”
 8   Plaintiff did not get the remedy he was seeking and, therefore, he should have appealed to
 9   the Third Level.
10          Plaintiff’s claim consists of two components: (1) Plaintiff was wrongfully left off
11   the (2017) Ramadan list; (2) prisoners should not have been permitted to run Islamic
12   services, which should have been run by the Chaplain himself, and should not have been
13   permitted to modify the Ramadan list. [Doc. No. 1 at 14-15.] The First Level review,
14   which was “granted,” stated that (1) “Mr. Brown agreed to work with the Men’s
15   Advisory Council (MAC) to help educate the inmate population on proper procedures
16   during religious events,” and (2) “You will be added to next year’s [2018] Ramadan list.”
17   [Doc. No. 1 at 15.] Nothing was said about giving Plaintiff any remedy for being left off
18   the 2017 list, and nothing was said about making sure the Chaplain regularly attends the
19   services.3
20          Plaintiff then filed a Second Level review, again asserting the following claims: (1)
21   “Inmates facilitating regular Muslim services prevent [Plaintiff] from attending; (2) Have
22   the Chaplain attend regular services for Muslim inmates.” [Doc. No. 1 at 14.] The
23   Second Level review, which again was “granted,” stated that (1) “[t]he institution will
24   work with the Inmate Advisory Council (IAC) to help educate the inmate population on
25
26
27   3
      In fact, by stating that Mr. Brown would work with the MAC to help educate the inmate population on
     proper procedures during religious events, this confirmed that inmates would continue to run the Islamic
28   services.

                                                        3
                                                                                           17cv2475-CAB-NLS
 1   proper procedures for regularly scheduled services; (2) Due to that Muslim services have
 2   to be held on a specific time and day, on all six facilities, it is impossible for [the
 3   Chaplain] to attend all the services. However, the institution is currently recruiting
 4   Muslim volunteers to help services.” Id. Once again, nothing was said about giving
 5   Plaintiff a remedy for being left off the 2017 Ramadan list, and Plaintiff was specifically
 6   told that the Chaplain would not regularly attend services for Muslim inmates and that
 7   prisoners would continue to run the Islamic services.4
 8           The fact that Plaintiff was not satisfied with the result at the Second Level, and
 9   therefore had some relief available at the Third Level, is shown by the claims and
10   requests for relief in his Complaint: (1) Plaintiff seeks damages for allegedly being
11   wrongfully denied the right to participate in 2017 Ramadan5; and (2) Plaintiff seeks an
12   injunction prohibiting prisoners from being allowed to run services for Muslim inmates in
13   lieu of the Chaplain. [Doc. No. 1 at 3, 4 and 7.] At no time during the First or Second
14   Appeal was Plaintiff told that he would be provided any relief for missing the 2017
15   Ramadan, and Plaintiff was specifically told that the Chaplain would not attend regular
16   services, and that the prisoners would continue to run the Islamic services. By making
17   these claims for relief in the Complaint, Plaintiff admits that he was not satisfied with the
18   result at the Second Level and, therefore, had further relief available at the Third Level.6
19           Accordingly, the Court DECLINES TO ADOPT the Report as to motion for
20   summary judgment, and the motion for summary judgment is GRANTED on the
21   grounds that Plaintiff failed to exhaust administrative remedies.
22   /////
23   /////
24
25
     4
26     In addition, Plaintiff was specifically advised in the Second Level review that he could further pursue
     this issue at the Third Level of review. [Doc. No. 1 at 14.]
27   5
       Plaintiff has also waived this claim because he did not pursue it at the Second Level of review.
     6
       As a result, there is no triable issue of fact, and summary judgment is appropriate. Fed.R.Civ.P. 56(a);
28   Celotex. Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                                          4
                                                                                              17cv2475-CAB-NLS
 1         B. Motion to Dismiss.
 2         Given that the motion for summary judgment has been granted, the Court does not
 3   reach the issues presented in the motion to dismiss and, therefore, it is DENIED AS
 4   MOOT.
 5                                        CONCLUSION
 6         For the reasons set forth above, the Court rules as follows:
 7         1. Defendants’ Objections [Doc. No. 22] are SUSTAINED;
 8         2. The Court DECLINES TO ADOPT the Report [Doc. No. 21] as to the motion
 9            for summary judgment;
10         3. The motion for summary judgment [Doc. No. 9] is GRANTED;
11         4. The motion to dismiss [Doc. No. 10] is DENIED AS MOOT.
12         5. The Clerk shall ENTER JUDGMENT for Defendants and CLOSE the case.
13         IT IS SO ORDERED.
14
15   Dated: March 28, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                              17cv2475-CAB-NLS
